Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 11/03/2021 overcome the priority objection and all the rejections set forth in the previous Office Action.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-10, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
wherein the one of the at least one lossy compression scheme is selected based on a compression error of the image data according to each of the at least one lossy compression scheme and a weighted value in each sub-pixel of a plurality of pieces of pixel data in the image data. 
The closest prior arts, Dawson (US 5553160 A) and Rasmusson et al. (US 20080247641 A1) reveal a similar technique and system as discussed in detail in the previous office action, but fail to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teng (US 20130010864 A1): The techniques directed to data compression are described. In some examples, the techniques may implement a bit budget-based scheme that indicates the available bit budget for a current image data block to achieve the target compression. The techniques may continuously update the bit budget after the compression of the current image data block to determine the bit budget for the next image data block. (Abstract)

    PNG
    media_image1.png
    627
    476
    media_image1.png
    Greyscale

Amon et al. (US 20150365682 A1): The invention refers to a method for coding digital image data (I), the data comprising one or more arrays of pixels (p0, p112) with corresponding pixel values (i0, . . . , i112). For each array of pixels, an autoregressive pixel-prediction method is performed based on a weighted sum of reconstructed pixel values (i1, . . . , i12) of reconstructed pixels (p1, . . . , p12) in a specific neighborhood region (SN) adjacent to the current pixel (p0) to be coded. For determining the weights, the pixel values (p1, . . . , p12) in a specific training region (ST) adjacent to the current pixel (p0) are taken into account. The coding method is characterized by an appropriate determination of the specific neighborhood region (SN) and the specific training region (ST) in case that reconstructed pixel values do not exist for all pixels in the neighborhood region and the training region, e.g. at borders of the array of pixels. In such a case, the number of pixels in the neighborhood region is reduced to a number of reconstructed pixels until the ratio between the number of pixels in the training region and the number of pixels in the neighborhood region exceeds a predetermined threshold. The coding method of the invention provides a prediction with high accuracy and, thus, leads to an efficient coding of the image data. (Abstract)
Motta et al. (US 20100002770 A1): A method and a device are described for selecting between multiple available filters in an encoder to provide a frame having a low error and distortion rate. For each full and sub pixel position, determining whether to use an alternative filter over the default filter during interpolation by estimating the rate distortion gain of using each filter and signaling to the decoder the optimal filter(s) applied to each full and sub-pixel position. In one embodiment, Abstract)
Lee et al. (US 20070206874 A1): A pixel data compression/decompression system, medium, and method, including determining the similarity between a first pixel data and a second pixel data adjacent to the first pixel data, selecting one of a first compression mode, where a difference between a compression ratio of the first pixel data and a compression ratio of the second pixel data is high, and a second compression mode, where a difference between a compression ratio of the first pixel data and a compression ratio of the second pixel data is low, based on the similarity, and compressing the first pixel data and the second pixel data based on the selected compression mode. (Abstract)

    PNG
    media_image2.png
    452
    491
    media_image2.png
    Greyscale

Park et al. (US 20130202201 A1): Methods of efficiently coding and decoding an image by analyzing each of regions of the image are provided. In the image coding method, an image format and a coding mode of a first region of an image are determined, whether a current image format of the first region is to be switched is determined based on the determined image format, and the first region is coded based on the determined image format and coding mode. (Abstract)
Rasmusson et al. (US 20100060629 A1): A graphics processing circuit for rendering three-dimensional graphics data is disclosed. The circuit includes pipelined graphics processing stages, wherein each of two or more of the stages is configured to process at least one of graphics primitives, vertices, tiles, and pixels, according to a stage-specific error budget. Depending on its error budget, each of these stages may select a high- or low-precision calculation, select between lossless and lossy compression, adjust the compression ratio of a variable lossy compression algorithm, or some combination of these approaches. The circuit further comprises a global error-control unit configured to determine error budgets for each of the two or more stages, based on at least one of error data received from the two or more stages, predetermined scene complexity data, and user-defined error settings, and to assign the error budgets to the graphics processing stages. Corresponding methods for processing graphics data are also disclosed. (Abstract)

    PNG
    media_image3.png
    611
    522
    media_image3.png
    Greyscale

Yang et al. (US 20130342550 A1): An exemplary method for buffering an image into a buffer device includes following steps: checking a first predetermined criterion; when the first predetermined criterion is not met, converting at least a first image in the buffer device into at least a corresponding second image in the buffer device, wherein a size of the corresponding second image is smaller than a size of the first Abstract)

    PNG
    media_image4.png
    529
    502
    media_image4.png
    Greyscale

Lee et al. (US 20050201463 A1): A transcoding method and apparatus and a motion vector interpolation method. The transcoding method and apparatus convert moving picture data from one encoding format to another encoding format. The transcoding method includes (a) decoding an image coded in a first encoding method and then obtaining encoding mode information and motion vector information of each block of the image; (b) selecting at least one of available encoding modes of a second encoding method based on the encoding mode information of each block of the Abstract)
Ratnakar (US 6038346 A): A new lossless compression technique is provided that is specifically designed for palettized synthetic images which typically consist of several sharply delineated uniform-color regions with overlaid text and symbols. The associated algorithm uses patterns of previously-coded neighboring pixels to predict and code each pixel. Preferably, the four immediate and previously-coded neighbors of the current pixel are used. That is, the pixel immediately to the left (or west), the pixel immediately above and diagonally to the left (or northwest), the pixel immediately above (or north), and the pixel immediately above and diagonally to the right (or northeast). The basic pattern determined by the neighboring pixels is augmented by incorporating the number of times the value of each of the neighboring pixels is repeated in the corresponding direction. The prediction rules for different patterns are learned and updated from the image itself during the coding and decoding processes. (Abstract)
Li (CN 101106709 A): “If the image block of 8 * 2 pixels is not a grey block, it is judged that the image block is not the lossless compression of the image block, in the present embodiment, for each pixel 24 bit input image block; calculating, lossless compression, want to realize 2 times compression ratio, an image block of 8x2 pixels can only appear at most 6 different pixel values, the first threshold is 6, the method of detecting is the RGB value of 16 pixels in one examination of the 8x2 pixel image Last paragraph on page 2 to first paragraph on page 3)

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669